Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00451-CV

                                   Ceila Beatriz GARCIA,
                                          Appellant

                                              v.

                               Michael Anthony BENAVIDES,
                                          Appellee

                 From the 38th Judicial District Court, Uvalde County, Texas
                            Trial Court No. 2018-09-32349-CV
                           Honorable Ron Carr, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

      In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED IN PART as it pertains to conservatorship, possession and access, and child support
and REMANDED to the trial court for proceedings consistent with this opinion. The trial court’s
judgment is AFFIRMED IN PART in all other respects. Costs of appeal are taxed against appellee.

       SIGNED January 15, 2020.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice